[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 346 
We think the case should have been submitted to the jury, The duty to keep the streets in the city of Troy in repair and free from obstructions is a corporate duty resting upon the municipality, springing from the acceptance by the city of its charter and the power of the municipal legislative body to protect the streets against nuisances, to the injury of the public right or of individuals lawfully using them. *Page 348 
The charter (Laws of 1816, chap. 131, § 15), makes the common council commissioners of highways within the city, and it is empowered to pass ordinances to regulate and keep in repair the streets in the city and to prevent incumbrances thereon, and it is made the duty of the mayor to cause the laws and ordinances of the city to be duly executed (Laws of 1870, chap. 598, tit. 2, § 2). By an ordinance passed in 1859, the placing of any obstructions upon any of the streets or sidewalks, interfering with the free use thereof, except when done under a license for the erection or repairing of buildings, is prohibited, and by another ordinance, passed the same year, the mayor, members of the common council and other officers mentioned were authorized to order any obstructions placed in the streets to be removed. The city was not relieved from the duty under the charter to keep the streets free from obstructions by the creation of the board of police commissioners, first established by chapter 520, of the Laws of 1870, and the duty imposed upon the police force by the twenty-third section of the act to remove nuisances from the public streets, assuming, as is claimed, that the board of police commissioners, as constituted, is an independent body, not subject to the control of the municipal corporation, or amenable to its jurisdiction. It is sufficient for the purposes of this case to say that the powers conferred and the duties enjoined upon the police department by the act of 1870, in respect to the streets, are auxiliary only, and not exclusive. (Conrad v.Village of Ithaca, 16 N.Y. 158; Todd v. City of Troy,
61 id. 506.) The negligence, if any, on the part of the city in the present case, does not arise from any affirmative act, but from an alleged omission to exercise proper care and supervision, and permitting the counter, unlawfully placed on the sidewalk by McLaughlin, to remain there after notice of the obstruction. The death of the plaintiff's intestate, caused by the falling of the counter, demonstrates that it was a dangerous obstruction on the sidewalk. It is quite probable that it would not have fallen without the agency and contact of the children who were playing about it. But such an interference might *Page 349 
reasonably have been anticipated, and to place a large object, as the counter was, on a sidewalk on a frequented street, tilted in such a manner that it could be thrown down by two or three children of five or six years of age running against or climbing upon it, was plainly an unlawful and negligent act.
The city, however, was not responsible for the original wrong. Its culpability, if any, as we have said, consists in not interfering to cause the removal of the obstruction after due notice of its existence. It is not claimed that there was any actual notice of the obstruction to the mayor, or the legislative body, or any city official, unless notice to patrolmen was notice to the city. It is denied that notice to members of the police force was notice to the city, for the reason before indicated. But aside from the fact that the obstruction was observed by patrolmen, the counter was placed on the sidewalk on Tuesday, and remained there until Saturday, the day of the accident, and it is not claimed that meanwhile any measures were taken by the authorities to have the obstruction removed. This lapse of time, together with the fact that Federal street was in a busy and frequented part of the city, made it, we think, under the authorities, a question for the jury, whether the city authorities, charged with the care of the public streets, ought to have known of the obstruction and to have caused its removal before the accident. If the city authorities had no actual notice, nevertheless, if their ignorance was owing to an omission of the duty of inspection, and of the degree of diligence which might reasonably be expected under all the circumstances, the opportunity of knowledge stands, for the purposes of the case, as actual knowledge and the city is equally chargeable as if express notice had been actually proven. (Weed v. Village of BallstonSpa, 76 N.Y. 329, and cases cited.) It is obvious that this rule, unless carefully administered by courts and juries, may impose unjustifiable burdens upon municipal corporations. The rule requiring care on the part of municipalities in protecting and keeping safe the public streets, and which subjects such corporations to the consequences of a disregard of their statutory duties in *Page 350 
this respect, is wholesome and founded, we think, in just principles. The danger is that courts and juries may not sufficiently take into account, in determining the question of negligence, the extent of roadways in a city, under the supervision of the city authorities, the unavoidable delay often attending the action of municipal authorities, and financial and other embarrassments. Where the question of negligence, in not removing an obstruction unlawfully placed in the street by third persons, depends upon implied notice, what is a reasonable time from which notice is to be inferred, must be determined upon all the circumstances, giving weight to the consideration that municipal authorities with their multiplied duties cannot be expected to act with the promptness and celebrity of individuals in conducting their private affairs.
The remaining question relates to the alleged negligence of the plaintiff's intestate. The intestate was a child between five and six years of age. We understand the rule to be that in an action for an injury founded on negligence, contributory personal negligence cannot be attributed to a child of very tender years, who from his age cannot be supposed capable of exercising judgment or discretion, although the injury would not have happened without his concurring act, and although that act if committed by an adult would be a negligent one. In such a case a defendant whose negligence was a constituent element of the transaction, and without which the injury would not have happened, is legally responsible, notwithstanding the negligence of the infant, unless it appears that the parents or guardians were negligent in permitting the child to be brought into the situation which subjected it to the hazard and resulting injury. There is an obligation in general upon all persons to conduct themselves with prudence and care, and not recklessly, or even incautiously expose themselves to danger, even from the negligent acts of others. But the law exacts no impossibility. It does not require an infant before reaching the age of discretion to exercise discretion. But it imposes upon *Page 351 
parents and guardians the duty of using reasonable care to protect those incapable of protecting themselves, and if they fail to exercise such care, and the infant is thereby brought into danger and suffers injury from the negligent act of another, their negligence is deemed the negligence of the infant. InHartfield v. Roper (21 Wend. 615), it was held as matter of fact that there was no negligence on the part of the defendant, and that that there was negligence on the part of the parents in permitting a child of two and a half years of age to be in the roadway. The new trial in that case was properly granted on either ground. There are some remarks in the opinion which, disconnected with the context, may be construed as sustaining the proposition that although there was no negligence on the part of the parents, the plaintiff could not maintain the action if the conduct of the child contributed to the injury. But we understand the present doctrine on this question to be that it is not sufficient to defeat a recovery for an injury to a child, notsui juris, caused by the negligence of a defendant, that the act of the child was one which in an adult would be deemed a negligent one contributing to the injury. There must also be concurring negligence on the part of the parents or guardians. (Ihl v. Forty-second St. R.R. Co., 47 N.Y. 317; McGarry v.Loomis, 63 id. 104.) In the absence of negligence on the part of the parents or guardian, the doctrine of contributory negligence has, in such a case, no application.
In this case the child, in playing about the counter, was indulging a natural instinct in amusing himself and was not guilty of legal negligence, "although he contributed to the mischief by his own act." (Lord DENMAN in Lynch v. Nurdin, 1 Adolph  El. [N.S.] 29.) The law does not define when a child becomes sui juris. If there was any question whether the plaintiff's intestate had sufficient discretion to understand the danger of the situation, it should have been left to the jury, with proper instructions as to the degree of care exacted of a child of tender years, under the circumstances. (Mangam v.Brooklyn R.R. Co., 38 N.Y. 455; McGovern v. N.Y. *Page 352 C.  H.R.R.R. Co., 67 id. 418; Byrne v. Same, 83 id. 620;Dowling v. Same, 90 id. 670; R.R. Co. v. Stout, 17 Wall. 657.) It is insisted, however, that the father of the intestate was chargeable with negligence in permitting the child to be on the sidewalk unattended. It has been held that it is not per se
wrongful or negligent to permit children to play in the street. (McGarry v. Loomis, supra; McGuire v. Spence, 91 N.Y. 303.) It may, or may not, be negligence, depending upon circumstances. It was, we think, for the jury to determine whether the father of the intestate was guilty of negligence. The plaintiff is entitled to the most favorable inferences deducible from the evidence, and in reviewing the nonsuit all contested questions of fact are to be deemed established in his favor. The jury would have been entitled to have found from the evidence that the father left the child at the door of the store to go into the store to make change, cautioning the boy not to go far away, and on his return, from two to five minutes later, the accident had happened. It would be, we think, too strict a rule to impute negligence to the father as matter of law, under such circumstances. (SeeCosgrove v. Ogden, 49 N.Y. 255)
We think the court erred in directing a nonsuit, and that the judgment should be reversed and a new trial granted.
All concur.
Judgment reversed.